Case
 Case1:20-cv-07453-RWL
      1:20-cv-07453-RWL Document
                         Document24-3 Filed04/01/21
                                  26 Filed  04/01/21 Page
                                                      Page12ofof23




                                                          4/1/2021
Case
 Case1:20-cv-07453-RWL
      1:20-cv-07453-RWL Document
                         Document24-3 Filed04/01/21
                                  26 Filed  04/01/21 Page
                                                      Page23ofof23




                 4/1/2021
